       Case 2:18-cv-14138-JCZ-JVM Document 6 Filed 03/29/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 WARREN RILEY                                                            CIVIL ACTION
 VERSUS                                                                  NO: 18-14138
 LATOYA CANTRELL, et al                                                  SECTION: "A"


                                    ORDER TO SHOW CAUSE

       A complaint was filed December 21, 2018. The record does not reflect that service was

made upon certain defendants.

       Federal Rule of Civil Procedure 4(m) provides:

       If a defendant is not served within 90 days after the complaint is filed, the court - on motion or on
       its own after notice to the plaintiff - must dismiss the action without prejudice against that
       defendant or order that service be made within a specified time. But if the plaintiff shows good
       cause for the failure, the court must extend the time for service for an appropriate period. This
       subdivision does not apply to service in a foreign country.

       Accordingly, absent an appearance by the defendant or request for entry of default upon

the defendants, the plaintiffs are ORDERED to show cause on or before April 25, 2019, by

written motion or memorandum, as is appropriate, to report the status thereof or show cause why

certain defendants should not be dismissed for failure to prosecute.

       Failure to comply with this order may result in dismissal without further notice.

       New Orleans, Louisiana this 29th day of March 2019.




                                                                 JAY C. ZAINEY
                                                         UNITED STATES DISTRICT JUDGE
